Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00731-CR

                             Stephanie M. TREJO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 290th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2014-CR-0086W
                  Honorable Melisa Skinner, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED March 18, 2015.


                                        _________________________________
                                        Rebeca C. Martinez, Justice